DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/23/2022 has been entered.  Claims 1 and 4-17 are pending in the application.
Allowable Subject Matter
Claims 1 and 4-17 are allowed.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an adjustment mechanism for adjusting a formed staple height of a suture staple in a stapler comprising all the structural and functional limitations and further comprising the adjustment mechanism is placed at a bottom of the cartridge and comprises a cartridge support washer and an adjustment washer, an upper surface of the cartridge support washer fits a bottom surface of one or more push pieces,  the adjustment washer is placed below the cartridge support washer, and a bottom surface of the adjustment washer fits an upper surface of a bottom of the cartridge support; the adjustment washer is kept unchanged in a vertical direction and is configured to move left and right in a horizontal direction, and the cartridge support washer is kept unchanged in the horizontal direction and is configured to move up and down in the vertical direction; and a lower surface of the cartridge support washer comprises one or more first height adjustment regions, and the adjustment washer is moved in the horizontal direction, to enable an upper surface of the adjustment washer to be in contact with the first height adjustment region, so as to adjust a height of the cartridge support washer, and further adjust a height of one or more push pieces located above the cartridge support washer, so that a distance between one or more push pieces and the anvil is changed. The closest prior art Baxter, III et al. US 20100072251 A1 does have an anvil adjusting mechanism which slides a plate in the anvil assembly having different height surfaces to change the height of the staples but does not have a pair of washers in the cartridge for providing the height change by changing height of surface engaging the pushers.   Having the washers provides an effective mechanism for adjusting the height of the compression of pushers with the cartridge with greater adjustability thereby having steady/stable adjustment of the height of the staples to be compressed in the surgical area.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/         Primary Examiner, Art Unit 3731